 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GUY ORLANDO WILLIAMSON,                              Case No.: 3:19-cv-1502-LAB-MDD
     CDCR #BG-9879,
12
                                         Plaintiff,       ORDER:
13
                           v.                             1) DISMISSING CIVIL ACTION
14
     BRIONES, Correctional Officer;                       PURSUANT TO 28 U.S.C.
15   SALIS, Correctional Officer,                         § 1915A(b)(1)
16                                   Defendants.          AND
17
                                                          2) DENYING MOTION TO
18
                                                          PROCEED IN FORMA PAUPERIS
19                                                        AS MOOT [ECF Doc. No. 2]
20
21         Guy Orlando Williamson, (“Plaintiff”), currently housed at the Richard J. Donovan
22   Correctional Facility (“RJD”) located in San Diego, California, and proceeding pro se,
23   filed this action pursuant to 42 U.S.C. § 1983. See Compl. at 1, ECF Doc. No. 1. Plaintiff
24   did not prepay the civil filing fees required by 28 U.S.C. § 1914(a) at the time of filing;
25   instead he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
26   U.S.C. § 1915(a) (ECF Doc. No. 2).
27   ///
28   ///

                                                      1
                                                                               3:19-cv-1502-LAB-MDD
 1   I.    Sua Sponte Screening Pursuant to 28 U.S.C. § 1915A(b)
 2         The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, obligates the
 3   Court to review complaints filed by anyone “incarcerated or detained in any facility who
 4   is accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or
 5   the terms or conditions of parole, probation, pretrial release, or diversionary program,”
 6   “as soon as practicable after docketing” and regardless of whether the prisoner prepays
 7   filing fees or moves to proceed IFP. See 28 U.S.C. § 1915A(a), (c). Pursuant to this
 8   provision of the PLRA, the Court is required to review prisoner complaints which “seek[]
 9   redress from a governmental entity or officer or employee of a government entity,” and to
10   dismiss those, or any portion of those, which are “frivolous, malicious, or fail[] to state a
11   claim upon which relief may be granted,” or which “seek monetary relief from a
12   defendant who is immune.” 28 U.S.C. § 1915A(b)(1)-(2); Resnick v. Hayes, 213 F.3d
13   443, 446-47 (9th Cir. 2000); Hamilton v. Brown, 630 F.3d 889, 892 n.3 (9th Cir. 2011).
14   “The purpose of § 1915A is ‘to ensure that the targets of frivolous or malicious suits need
15   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
16   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
17   2012)).
18         Plaintiff’s Complaint is subject to sua sponte dismissal pursuant to 28 U.S.C.
19   § 1915A(b)(1) because it is duplicative of another civil action he has pending in this
20   Court. See Williamson v. California Dep’t of Corrections and Rehabilitation, et al., S.D.
21   Cal. Civil Case No. 3:19-cv-1178-AJB-KSC (Compl., ECF Doc. No. 1). A court “‘may
22   take notice of proceedings in other courts, both within and without the federal judicial
23   system, if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan,
24   508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801,
25   803 n.2 (9th Cir. 2002)).
26         A prisoner’s complaint is considered frivolous under 28 U.S.C. § 1915A(b)(1) if it
27   “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
28   1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and

                                                   2
                                                                               3:19-cv-1502-LAB-MDD
 1   internal quotations omitted). Because Plaintiff has already brought the identical claims
 2   presented in the instant action against the same defendants in Williamson v. California
 3   Dep’t of Corrections and Rehabilitation, et al., S.D. Cal. Civil Case No. 3:19-cv-1178-
 4   AJB-KSC, the Court must dismiss this duplicative and subsequently filed civil case
 5   pursuant to 28 U.S.C. § 1915A(b)(1). See Cato, 70 F.3d at 1105 n.2; Resnick, 213 F.3d at
 6   446 n.1; see also Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688–89 (9th Cir.
 7   2007) (“[I]n assessing whether the second action is duplicative of the first, we examine
 8   whether the causes of action and relief sought, as well as the parties or privies to the
 9   action, are the same.”), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880,
10   904 (2008).
11   II.   Conclusion and Order
12          Good cause appearing, IT IS HEREBY ORDERED that this civil action is
13   DISMISSED as frivolous pursuant to 28 U.S.C. § 1915A(b)(1).
14         IT IS FURTHER ORDERED that Plaintiff’s Motion to Proceed In Forma
15   Pauperis (ECF Doc. No. 2) is DENIED as moot and that this dismissal shall operate
16   without prejudice to Plaintiff’s pursuit of the same claims against the same parties which
17   are currently pending in Williamson v. California Dep’t of Corrections and
18   Rehabilitation, et al., S.D. Cal. Civil Case No. 3:19-cv-1178-AJB-KSC.
19         The Clerk shall close the file.
20
21   Dated: November 4, 2019                 ________________________________________
22                                           Hon. Larry A. Burns
                                             Chief United States District Judge
23
24
25
26
27
28

                                                   3
                                                                               3:19-cv-1502-LAB-MDD
